Citation Nr: 0937071	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for residuals of a 
reaction to an anthrax inoculation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to June 
1991, including service in the Southwest Asia theater of 
operations from January to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Veteran's claims file has since 
been transferred to the RO in Detroit, Michigan.  The Board 
notes that the Veteran's claims for entitlement to service 
connection for irritable bowel syndrome and hypothyroidism 
were granted by the Appeals Management Center (AMC) in April 
2009.  As such, these claims are no longer on appeal before 
the Board.

The Veteran's claims were previously before the Board, and in 
an April 2004 remand they were returned to the RO to afford 
the Veteran a personal hearing before a Board Veterans Law 
Judge.  That hearing was accomplished via videoconference in 
August 2004.  The Veteran's claims were remanded again by the 
Board in February 2005 for further development.


FINDINGS OF FACT

1.  Hypertension was manifest during service.

2.  The Veteran's photodamage of the skin is attributable to 
service.  

3.  Edema of the left chest wall, breast, shoulder and arms, 
as well as dense tissue, left breast, is not attributable to 
service, to include a reaction to an anthrax inoculation.  
CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

2.  Photodamage of the skin disorder was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Edema of the left chest wall, breast, shoulder and arms, 
as well as dense tissue, left breast, was not incurred in or 
aggravated by active service, to include a reaction to an 
anthrax inoculation.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and, (3) that the claimant 
is expected to provide.  

In the instant case, the appellant's claims of entitlement to 
service connection for hypertension and a skin disorder are 
granted.  As such, any deficiencies with regard to VCAA in 
relation to these claims are harmless and non-prejudicial.

As to the Veteran's remaining claim for entitlement to 
service connection for residuals of an in-service anthrax 
inoculation, the Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of her claim for service connection, the RO 
informed the Veteran of the information necessary to 
substantiate her claim in August 2001.  At that time, she was 
informed of the evidence VA would seek on her behalf and the 
evidence she was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  Since the Board has concluded that the 
preponderance of the evidence is against her claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson.  
  
Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2008).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
obtained a VA examination to assess the nature and etiology 
of any disorder which may be associated with an in-service 
anthrax inoculation in September 1999.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination in this case 
is adequate; the examiner provided a comprehensive 
examination, coupled with a notation of the Veteran's 
reported history.  An opinion was not provided, as a current 
diagnosis associated with the Veteran's anthrax inoculation 
was not discovered on examination.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issue on appeal has been met.  
See 38 C.F.R. § 3.159(c) (4) (2008).    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran initially claimed that she has 
hypertension, as well as a skin disorder, as a result of 
exposure to chemicals or radiation during her period of 
active service.  The Veteran further claims that edema of the 
left chest wall, breast, shoulder and arms, as well as dense 
tissue, left breast, are residual disorders stemming from an 
in-service anthrax inoculation.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension became manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with hypertension and a skin disorder.  See VA 
examination reports, September 1999; March 2009.  Thus, 
element (1) of Hickson has been satisfied with respect to 
these issues, in that the Veteran has demonstrated that she 
has a current diagnosis for each of these claimed disorders.  
As discussed in greater detail below, while a reaction to an 
anthrax inoculation was noted in service, that reaction has 
not been linked to any residual disorders by probative 
medical evidence, to include edema of the left chest wall, 
breast, shoulder and arms, as well as dense tissue, left 
breast.

Hypertension

On redeployment examination in April 1991, her examination 
was positive for a diagnosis of hypertension since 
deployment; a notation of 130/88 versus 100/60 was included; 
questionable sodium intake was also noted.  Her blood 
pressure at the time of examination, however, was reported to 
be 122/88 at the time.  See VA Standard Forms 88 and 89, 
April 23, 1991; see also 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2008) [For VA rating purposes, "hypertension" 
means that diastolic blood pressure is predominately 90 
millimeter (mm.) or greater; "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm].  

Post-service, while hypertension has been diagnosed, the 
record contains conflicting evidence as to whether an 
etiological nexus exists linking her claimed disorder 
directly to her military service, to include exposure to 
chemicals or radiation.  

The Veteran reported high blood pressure in an August 1995 
Report of Medical History.  A July 1998 treatment record 
noted a history of hypertension.  During a September 1999 VA 
examination, a three-year history of hypertension was 
reported by the Veteran, and that diagnosis was confirmed.  
However, a link to her period of active service was not 
provided.  While the Veteran's VA outpatient treatment 
records note ongoing treatment for hypertension, these 
reports are silent for a medical opinion linking her current 
diagnosis to her active duty.  

The Veteran's private medical records were also reviewed, 
however they are also silent for a medical link between her 
hypertension and her period of active service.

In November 2008, the Veteran was afforded a VA compensation 
and pension examination to determine whether her diagnosis of 
hypertension was etiologically linked to her period of active 
duty.  At that time, it was noted that the Veteran was 
originally diagnosed with hypertension in 1993.  Her blood 
pressure ranged from 130/78 (supine) to 160/74 (standing).  
The examiner noted that the Veteran was taking medication to 
control her hypertension.  The examiner stated that the 
Veteran did not have a family history of hypertension, and 
that her disorder was originally diagnosed following her 
period of active duty in the area of Khamisiyah, where she 
was exposed to multiple chemicals whose effects were still 
under research.  Referencing a report from the Institute of 
Medicine (IOM), the examiner noted that reports of 
hypertension increased significantly within the group serving 
in that region.  The examiner opined that it was at least as 
likely as not that the Veteran's hypertension was the result 
of her period of active duty.

In a March 2009 addendum opinion, the examiner reversed her 
prior opinion.  In her statement, she noted that, after re-
reading the IOM report, the increase in self-report of 
hypertension did not translate into an actual increase in the 
incidence of hypertension.  As to whether hypertension was 
incurred during her period of active service, the examiner 
noted an undated document in the Veteran's service treatment 
records noting a diagnosis of hypertension throughout the 
Veteran's deployment, but was unable to locate any record of 
blood pressure readings during the Veteran's period of 
service in the Gulf region.  As such, the examiner stated 
that, given the current medical evidence, a causal 
relationship between the Veteran's exposures during her Gulf 
service and her hypertension could not be established without 
resorting to speculation.  

However, upon a review of the Veteran's claims file, the 
referenced in-service document was dated, and it was the 
second sheet of the Veteran's separation examination report 
(date of examination appeared on the first page of the 
document).  See VA Standard Form 89, April 23, 1991.

The Board notes that the Veteran's record contains evidence 
relating to chemical exposure during her period of service in 
the area of Khamisiyah.  A letter from the Office of the 
Under Secretary of Defense stated that the Veteran may have 
been exposed to a very low level of chemical agent resulting 
from the demolition of munitions at Khamisiyah, Iraq.  Using 
computer models, it was predicted that the Veteran served in 
the area of possible exposure for a brief period.  It was 
further noted that there was no indication that any long-term 
health effects would be expected from the brief, low-level 
exposure to chemical agents that may have occurred near 
Khamisiyah.  

During her Board hearing, the Veteran testified that 
hypertension did not run in her family.  The Veteran stated 
that she had been on medication to control her hypertension 
since 1993.  See Board hearing, pp. 22-24.

Although the record lacks a medical nexus between in-service 
chemical exposure and her current diagnosis of hypertension, 
her separation examination clearly noted such a diagnosis.  
The Board is unable to attach probative value to the March 
2009 VA addendum opinion, as it is not clear that the 
examination was predicated upon a full reading of the record.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  While the VA 
examiner discussed pertinent medical findings, to include a 
research study regarding chemical exposure in Khamisiyah, the 
opinion was not consistent with the documentary record which 
noted a diagnosis of hypertension during the Veteran's period 
of active service.  

In sum, the competent evidence establishes that the Veteran's 
currently-diagnosed hypertension had its onset in service.  
The record establishes that, at the time of separation, the 
Veteran reportedly was diagnosed with hypertension since her 
deployment.  While the Veteran's record does not contain a 
medical nexus statement, save for the initial opinion of 
November 2008, her separation examination report, along with 
documentation of continued treatment since separation, is 
sufficient to establish service connection in this instance.  
As such, the Veteran's claim for service connection for 
hypertension must be granted.




Skin disorder

The Veteran's service treatment records are negative for a 
diagnosis of any skin disorder, to include photosensitivity 
and hyperpigmentation.  On separation in April 1991, the 
Veteran's examination was negative for a diagnosis of any 
skin disorder.  See VA Standard Forms 88 and 89, April 23, 
1991.

Post-service, a March 1995 medical report noted 
photosensitivity (the Veteran reported prolonged sun exposure 
and complained of hyperpigmentation of the arms and neck), 
and a September 1995 "Over 40" examination report noted 
hypo/hyperpigmentation of the arms and neck.  Mild flushing 
of the skin, as well as a heat injury, was reported in July 
1998.  On an October 2000 report of medical history, the 
Veteran checked "Yes" to skin disease.  

The Veteran was afforded a VA examination in September 1999.  
She provided a history of skin disorders, to include redness 
of the skin, face, and neck following sun exposure, as well 
as hyperpigmentation of the forearms since 1991.  Following 
the examination, she was diagnosed with malar erythema and 
erythema of the neck, as well as hyperpigmentation of both 
forearms, aggravated by exposure to the sun and, more likely, 
photosensitivity.  The examiner did not provide a medical 
nexus opinion.

A private medical report, dated July 19, 2000,  noted areas 
on the dorsum of the arms and the "V" of the neck with 
hyperpigmentation associated with sun damage during Desert 
Storm.  Prominent solar elastosis was noted.  She was 
diagnosed with basilar keratinocyte hyperpigmentation 
associated with solar elastosis.  

During her August 2004 Board hearing, she testified that she 
suffered from major sun exposure during her period of active 
service, and that the affected areas consist of her face, 
neck, and forearms.  See Board hearing, p. 12.

The Veteran was afforded an additional VA examination in 
November 2008.  At that time, the Veteran reported that she 
developed a skin condition during her period of active duty, 
and that the condition had remained constant.  Treatment in 
the form of cream and sunscreen was noted.  A prior diagnosis 
of severe photodamage was noted as well.  There was no 
indication of a disfiguring skin condition or scars.  
Ultimately, she was diagnosed with severe photodamage of the 
skin.  However, the examiner did not provide a medical nexus 
opinion.

In a March 2009 addendum opinion, the examiner stated that 
the Veteran was a reliable historian, and that her history 
was consistent throughout the medical record.  The examiner 
pointed out that the Veteran resided in Cleveland, Ohio, 
which was one of the most cloud-covered cities in the U.S., 
and that she worked indoors.  Regarding the lack of in-
service documentation, the examiner postulated that it was 
the norm, not the exception, for issues such as sunburn to 
not be reported and/or recorded during active duty 
(especially in remote locations with difficult conditions).  
The examiner ultimately opined that the Veteran had severe 
skin damage as a result of living in Saudi Arabia, and that 
her disorder is linked to her period of service in that area.

In sum, the competent evidence establishes that the Veteran's 
currently-diagnosed skin disorder had its onset in service.  
The record establishes that, at the time of separation, the 
Veteran was not diagnosed with a skin disorder.  While the 
Veteran's record does not contain an in-service diagnosis, 
the March 2009 VA examiner's opinion stated that her current 
skin disorder was most likely caused by sun damage, and that 
the damage most likely occurred during her period of active 
service (as she has had only limited sun exposure in her 
present location).  Therefore, while an in-service diagnosis 
is absent from the record, the Veteran has provided evidence 
of a current disability, as well as a positive opinion 
regarding an etiological relationship to service sufficient 
to establish service connection in this instance.  As such, 
the Veteran's claim for service connection for photodamage of 
the skin is granted.

Anthrax reaction

During the Veteran's period of active service, a February 11, 
1991, emergency treatment record noted that the Veteran 
complained of mild irritation on the left arm secondary to an 
anthrax inoculation from the previous day.  She reported that 
the pain progressed throughout the day, and that it radiated 
to the triceps with swelling.  The examiner noted that the 
area felt hot to the touch.  Full range of motion was 
observed, and she was diagnosed with an injection reaction, 
moderate.  

A report from the following day noted that the reaction 
around the injection site expanded to a 12 cm x 15 cm area.  
A marked response to the anthrax vaccine was noted.  Service 
treatment records from the following week note complaints of 
diarrhea, however, left arm complaints were neither reported 
by the Veteran nor noted by the examiner.

On redeployment examination in April 1991, the Veteran's 
examination was negative for abnormalities of the left chest 
wall, breast, shoulder, or arm.  The Veteran checked "No" 
to skin diseases, tumors, or growths, and she did not note a 
disorder pertaining to any of these areas.  See VA Standard 
Forms 88 and 89, April 23, 1991.

A June 1988 mammogram noted mild to moderate dysplastic 
changes in the central portions of both breasts, and there 
was a benign parenchymal calcification in the central portion 
of the right breast without mammographic evidence of 
malignancy.  See report, June 8, 1988.

In March 1995, a medical report from Wright-Patterson Air 
Force Base noted fibrocystic changes and calcifications in 
the breasts.  

The Veteran was afforded a VA examination in December 1999.  
At that time, the Veteran denied a family history of breast 
cancer of fibrocystic disease.  On examination, dense tissue 
in the left breast was noted, with no dominant masses.  Dense 
breast tissue was diagnosed, and the examiner did not link 
this diagnosis to the Veteran's period of active service.  
While the Veteran attributed a history of mastitis with left 
breast enlargement to her anthrax injection, she reported 
that the disorder had resolved.

During the Veteran's Board hearing, she stated that she 
believed her in-service anthrax inoculation caused dysplasia 
(benign tissue changes) in her left breast.  She reported 
that, following the shot, she started developing cysts in her 
left breast.  She stated that her physicians noted that her 
breast contained undifferentiated cells, but they were 
knowledgeable regarding a possible link to her injection.  
She further claimed that of the 13 nurses stationed with her 
in the gulf, 3 had developed breast cancer.  She further 
testified that she had not experienced edema following the 
initial flare-up after her injection, and that she was not 
under treatment for any current disorder related to her left 
breast or to the in-service inoculation.  See Board hearing, 
pp. 4-6.

To that end, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, without a 
current diagnosis of a breast disorder, or any confirmed 
residual of an in-service anthrax inoculation, the Veteran 
lacks the evidence necessary to substantiate a claim for 
service connection for this disorder.

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  In this instance, the Board notes that the 
Veteran is employed as a nurse.  And, as such, concedes that 
her medical expertise may surpass that of a layperson.  In 
determining the weight assigned to this evidence, to include 
her testimony, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

While the Board acknowledges that the Veteran is employed as 
a nurse, the Board attaches limited probative value to her 
hearing testimony, as she did not provide evidence to support 
her conclusion, a medical rationale to support her theory, or 
any treatise evidence to demonstrate an etiological link 
between anthrax inoculations and breast disorders.  Instead, 
the Veteran's file is silent for a current diagnosis of a 
breast disorder linked to her period of active service, or 
for any other disorder residual to her in-service anthrax 
inoculation.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, although the Veteran is a medical care provider, she 
has not demonstrated that she is competent to determine 
whether any current disorder is etiologically linked to her 
in-service injection.  While the Veteran is competent to 
report a reaction to the injection, to include pain and 
swelling around the injection site, the Veteran has not been 
shown to be competent to link any current disorder to this 
event.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of her claim 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between any current disorder and 
her in-service anthrax inoculation.

In sum, the competent evidence does not establish that the 
Veteran's has a current diagnosis linked in any way to her 
in-service injection.  While the Veteran has been diagnosed 
with benign breast disorders in the past, there is no 
evidence of a current disorder, nor is there competent 
medical evidence to link any prior breast disorder to her 
period of active duty.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2008).  Therefore, while 
service connection for photodamage of the skin and 
hypertension is granted, the preponderance is against the 
Veteran's claim for entitlement to service connection for 
residuals of a reaction to an anthrax inoculation.  As such, 
the claim must be denied.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for photodamage of the skin 
disorder is granted.

Entitlement to service connection for residuals of a reaction 
to an anthrax inoculation is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


